Title: From Thomas Jefferson to Elias Glover, 26 May 1807
From: Jefferson, Thomas
To: Glover, Elias


                        
                            Sir
                            
                            Washington May 26. 07.
                        
                        It being my duty to learn every thing respecting persons or things which is connected with the public
                            interests, I recieve information as with thankfulness from all persons. but I could not recieve it from any were they not
                            assured that it would be secret with me, and never communicated so as to compromit them with others. accordingly what I
                            have recieved from you has never been, nor will be communicated, to any other person. Accept my salutations &
                            respects.
                        
                            Th: Jefferson
                            
                        
                    